DETAILED ACTION

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the element, “wherein a first end of the second switch is connected to the first end of the first switch” in claims 3 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizuka (US 2009/0058843).
	As to claim 1, Ishizuka teaches a display panel, comprising: 
a plurality of pixel units arranged in an array (active matrix type display panel composed of plurality of pixel, fig.3, [0031]);
 a plurality of scan signal lines, wherein each of the scan signal lines is coupled to a row of the pixel units (scanning lines Y1 to Yn, fig. 3) and is configured to output a scan signal to the row of the pixel units ([0039] the scan driver 12 supplies display scanning pulses to the scanning line Y1 to Yn);
 a plurality of data signal lines, wherein each of the data signal lines is coupled to a column of the pixel units (data lines X1 to Xm, fig. 3) and is configured to output a data signal to the column of the pixel units ([0040] the data driver 13 supplies pixel data signals for the respective pixel units … via the data lines X1 to Xm); and 
a plurality of pulse width modulation signal lines, wherein each of the pulse width modulation signal lines is coupled to a row of the pixel units (bias lines w1-wn, fig. 3) and is configured to output a pulse width modulation signal to the row of the pixel units and control a lighting time of the row of the pixel units to achieve different gray levels ([0051] since the diode drive voltage Vw can be changed for each scanning line, the timing of application of the reverse bias voltage Vr to the drive TFT 22 can be adjusted for each scanning line. For example, since the light-emitting device (OEL) 25 does not emit light while the reverse bias voltage Vr is applied to the drive TFT 22, [0052] to use the control of the light-emitting period for setting a subfield period and hence utilizing the same for a gray-scale control. For example, the controller 15 may determine the light-emitting period (Td) corresponding to the luminance of the display panel 11 on the basis of the input video signal …, and control the timing of application of the reverse bias voltage Vr. Alternatively, when performing the display control by means of a subfield method, the controller 15 may determine a desired subfield period to perform the gray-scale control); 
wherein the lighting time of each of the pixel units is related to a brightness value of each of the pixel units (by controlling the light-emitting period as described above, the luminance of the entire display panel 11 can be adjusted, [0051]-[0052]).  

As to claim 2, Ishizuka teaches a display panel, comprising:
 a plurality of pixel units arranged in an array (active matrix type display panel composed of plurality of pixel, fig.3, [0031]);
a plurality of scan signal lines, wherein each of the scan signal lines is coupled to a row of the pixel units (scanning lines Y1 to Yn, fig. 3) and is configured to output a scan signal to the row of the pixel units ([0039] the scan driver 12 supplies display scanning pulses to the scanning line Y1 to Yn);
a plurality of data signal lines, wherein each of the data signal lines is coupled to a column of the pixel units (data lines X1 to Xm, fig. 3) and is configured to output a data signal to the column of the pixel units ([0040] the data driver 13 supplies pixel data signals for the respective pixel units … via the data lines X1 to Xm); and 
 a plurality of pulse width modulation signal lines, wherein each of the pulse width modulation signal lines is coupled to a row of the pixel units (bias lines w1-wn, fig. 3) and is configured to output a pulse width modulation signal to the row of the pixel units and control a lighting time of the row of the pixel units to achieve different gray levels ([0051] since the diode drive voltage Vw can be changed for each scanning line, the timing of application of the reverse bias voltage Vr to the drive TFT 22 can be adjusted for each scanning line. For example, since the light-emitting device (OEL) 25 does not emit light while the reverse bias voltage Vr is applied to the drive TFT 22, [0052] to use the control of the light-emitting period for setting a subfield period and hence utilizing the same for a gray-scale control. For example, the controller 15 may determine the light-emitting period (Td) corresponding to the luminance of the display panel 11 on the basis of the input video signal …, and control the timing of application of the reverse bias voltage Vr. Alternatively, when performing the display control by means of a subfield method, the controller 15 may determine a desired subfield period to perform the gray-scale control).

As to claim 7, Ishizuka teaches a display device, comprising:
 the display panel as claimed in claim 1 (display panel 11, fig. 3);
 a scan driving circuit coupled to the scan signal lines and configured to provide scan signals to the pixel units ([0039] the scan driver 12 supplies display scanning pulses to the scanning line Y1 to Yn, fig. 3);
 a data driving circuit coupled to the data signal lines and configured to provide data signals to the pixel units ([0040] The data driver 13 supplies pixel data signals for the respective pixel units located on the scanning line to which the scanning pulse is supplied, fig. 3); and 
a pulse width modulation circuit coupled to the pulse width modulation signal lines ([0032] a predetermined magnitude of applied voltage is supplied to the bias lines W1 to Wn from the bias application circuit 14) and configured to provide pulse modulation signals to the pixel 13units to control a lighting time of the pixel units to achieve display of different gray levels of the display device ([0052] to use the control of the light-emitting period for setting a subfield period and hence utilizing the same for a gray-scale control. For example, the controller 15 may determine the light-emitting period (Td) corresponding to the luminance of the display panel 11 on the basis of the input video signal …, and control the timing of application of the reverse bias voltage Vr. Alternatively, when performing the display control by means of a subfield method, the controller 15 may determine a desired subfield period to perform the gray-scale control).  

As to claim 8, Ishizuka teaches the display device, wherein the lighting time of each of the pixel units is related to a brightness value of each of the pixel units .   


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-4, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2009/0058843) in view of Dodabalapur et al (US 6,384,804).
As to claim 3, Ishizuka teaches the display panel , wherein each of the pixel units comprises at least:  12a light emitting element (OEL, 25, fig. 4), wherein an end of the light emitting element is connected to a common voltage (ground, fig. 4) and is configured to provide light to each of the pixel units ([0044] (Organic EL device 25) to emit light); a driving switch (T2, fig. 4), wherein a first end of the driving switch (S of T2, fig. 4) is connected to a power supply voltage (Va, fig. 4), and a second end of the driving switch (D of T2, fig. 4) is connected to the light emitting element (Organic EL device 25, fig. 4) and is configured to drive the light emitting element to emit light ([0044] TFT 22 can drive the light-emitting device (Organic EL device 25) to emit light); a first switch (T3, fig. 4), wherein a first end of the first switch (S of T3, fig. 4) is connected to a control end of the driving switch (G of T2, fig. 4), and a control end of the first switch (G of T3, fig. 4) is connected to the pulse width modulation signal line (bias lines w1-wn, fig. 3); a second switch (T1, fig. 4), wherein a first end of the second switch (D of T1, fig. 4) is connected to the first end of the first switch (S of T3, fig. 4), a second end of the second switch (S of T1, fig. 4) is connected to the data signal line (Xi, fig. 4), and a control end of the second switch (G of T1) is connected to the scan signal line (Yj , fig. 4); and a storage capacitor (Cs 24, fig. 4),  wherein a first end of the storage capacitor is connected to the first end of the first switch (S of T3, fig. 4), 
Ishizuka does not teach a second end of the storage capacitor is connected to the common voltage.  
However, Dodabalapur teaches the display panel, wherein each of the pixel units comprises at least:  12a light emitting element (11, fig. 4), wherein an end of the light emitting element is connected to a common voltage (ground, fig. 4) and is configured to provide light to each of the pixel units (12, fig. 4); a driving switch (p1, fig. 4), wherein a first end of the driving switch is connected to a power supply voltage (Vdd, fig. 4), and a second end of the driving switch is connected to the light emitting element (11, fig. 4) and is configured to drive the light emitting element to emit light (12, fig. 4); a first switch (P2, fig. 4), wherein a first end of the first switch is connected to a control end of the driving switch (node Vc as seen in fig. 4), and a control end of the first switch is connected to the pulse width modulation signal line (RST, fig. 4); a second switch (p3, fig. 4), wherein a first end of the second switch is connected to the first end of the first switch (node Vc as seen in fig. 4), a second end of the second switch is connected to the data signal line (COL, fig. 4), and a control end of the second switch is connected to the scan signal line (ROW, fig. 4); and a storage capacitor (14, fig. 4), wherein a first end of the storage capacitor is connected to the first end of the first switch (node vc, as seen in fig. 4), and a second end of the storage capacitor is connected to the common voltage (ground, fig. 4).  
Ishizuka and Dodabalapur are analogous arts because both arts disclose circuits that can reset a voltage at the gate of a driving transistor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect a second end of the storage capacitor to a common voltage, as suggested by Dodabalapur, and hence adjust the amount of voltage at the gate of the driving transistor and the brightness of the pixel.


As to claim 4, Ishizuka in view of Dodabalapur teaches the display panel, wherein time of the pulse width modulation signal line outputting the pulse modulation signal to the control end of the first switch is later than time of the scan signal line outputting the scan signal to the control end of the second switch (Ishizuka: [0045] after a predetermined time period (Td) is elapsed from the initiation of application of the scanning pulse SP to the scanning line Yj (j=1 to n), the diode drive voltage (Vw) is increased from the first voltage to a second diode drive voltage (hereinafter, also simply referred to as "second voltage") V2 by the bias application circuit 14 via the bias line Wj (j=1 to n) (that is, Vw=V2>V1). Light emission from the Organic EL device 25 is stopped by the application of the second diode drive 

As to claim 6, Ishizuka in view of Dodabalapur teaches the display panel, wherein the first switch, the second switch, and the driving switch are thin film field effect transistors ([0033] Ishizuka discloses transistors 21, 22 and 27 are thin film transistors).  

As to claim 9, Ishizuka teaches the display device , wherein each of the pixel units comprises at least:  12a light emitting element (OEL, 25, fig. 4), wherein an end of the light emitting element is connected to a common voltage (ground, fig. 4) and is configured to provide light to each of the pixel units ([0044] (Organic EL device 25) to emit light); a driving switch (T2, fig. 4), wherein a first end of the driving switch (S of T2, fig. 4) is connected to a power supply voltage (Va, fig. 4), and a second end of the driving switch (D of T2, fig. 4) is connected to the light emitting element (Organic EL device 25, fig. 4) and is configured to drive the light emitting element to emit light ([0044] TFT 22 can drive the light-emitting device (Organic EL device 25) to emit light); a first switch (T3, fig. 4), wherein a first end of the first switch (S of T3, fig. 4) is connected to a control end of the driving switch (G of T2, fig. 4), and a control end of the first switch (G of T3, fig. 4) is connected to the pulse width modulation signal line (bias lines w1-wn, fig. 3); a second switch (T1, fig. 4), wherein a first end of the second switch (D of T1, fig. 4) is connected to the first end of the first switch (S of T3, fig. 4), a second end of the second switch (S of T1, is connected to the data signal line (Xi, fig. 4), and a control end of the second switch (G of T1) is connected to the scan signal line (Yj , fig. 4); and a storage capacitor (Cs 24, fig. 4),  wherein a first end of the storage capacitor is connected to the first end of the first switch (S of T3, fig. 4), 
Ishizuka does not teach a second end of the storage capacitor is connected to the common voltage.  
However, Dodabalapur teaches the display panel, wherein each of the pixel units comprises at least:  12a light emitting element (11, fig. 4), wherein an end of the light emitting element is connected to a common voltage (ground, fig. 4) and is configured to provide light to each of the pixel units (12, fig. 4); a driving switch (p1, fig. 4), wherein a first end of the driving switch is connected to a power supply voltage (Vdd, fig. 4), and a second end of the driving switch is connected to the light emitting element (11, fig. 4) and is configured to drive the light emitting element to emit light (12, fig. 4); a first switch (P2, fig. 4), wherein a first end of the first switch is connected to a control end of the driving switch (node Vc as seen in fig. 4), and a control end of the first switch is connected to the pulse width modulation signal line (RST, fig. 4); a second switch (p3, fig. 4), wherein a first end of the second switch is connected to the first end of the first switch (node Vc as seen in fig. 4), a second end of the second switch is connected to the data signal line (COL, fig. 4), and a control end of the second switch is connected to the scan signal line (ROW, fig. 4); and a storage capacitor (14, fig. 4), wherein a first end of the storage capacitor is connected to the first end of the first switch (node vc, as and a second end of the storage capacitor is connected to the common voltage (ground, fig. 4).  
Ishizuka and Dodabalapur are analogous arts because both arts disclose circuits that can reset a voltage at the gate of a driving transistor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect a second end of the storage capacitor to a common voltage, as suggested by Dodabalapur, and hence adjust the amount of voltage at the gate of the driving transistor and the brightness of the pixel.

As to claim 10, Ishizuka in view of Dodabalapur teaches the display device, wherein time of the pulse width modulation signal line outputting the pulse modulation signal to the control end of the first switch is later than time of the scan signal line outputting the scan signal to the control end of the second switch (Ishizuka: [0045] after a predetermined time period (Td) is elapsed from the initiation of application of the scanning pulse SP to the scanning line Yj (j=1 to n), the diode drive voltage (Vw) is increased from the first voltage to a second diode drive voltage (hereinafter, also simply referred to as "second voltage") V2 by the bias application circuit 14 via the bias line Wj (j=1 to n) (that is, Vw=V2>V1). Light emission from the Organic EL device 25 is stopped by the application of the second diode drive voltage V2, [0044] the first diode drive voltage is set to a voltage which does not turn on the switching transistor 27 (the switching transistor 27 is OFF)).  


5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2009/0058843) in view of Dodabalapur et al (US 6,384,804) and further in view of Hung et al (US 2020/0357332).
	As to claim 5, Ishizuka in view of Dodabalapur does not teach the light emitting element is a micro light emitting diode.  
	However, Hung teaches the display panel, wherein the light emitting element is a micro light emitting diode ([0037] the lighting element 250 may be realized by the Micro LED).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Ishizuka in view of Dodabalapur, wherein the light emitting element is a micro light emitting diode, as suggested by Hung in order to lower power consumption and provide high color saturation and fast response speed ([0003]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628        

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628